Citation Nr: 0210562	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  Hypertension was not manifested during service or until 
many years after separation.

3.  In an unappealed rating decision dated in December 1995, 
the RO found no new and material evidence to warrant 
reopening the claim of entitlement to service connection for 
PTSD.

4.  That evidence associated with the claims file subsequent 
to the December 1995 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2001).  

2.  The December 1995 rating decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991).

3.  New and material evidence to reopen the claim for service 
connection for PTSD has not been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years.  With respect to the claim for 
service connection, although the veteran was initially 
informed of the evidence needed to establish a "well-
grounded" claim, which is no longer a valid basis for 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  The Board 
additionally observes that a VCAA notice letter was provided 
to the veteran in April 2001 and indicated that the VA would 
make reasonable efforts to help obtain medical records and 
any other pertinent records that are sufficiently identified.  
Also, that letter detailed what evidence was necessary to 
establish entitlement to compensation benefits.  As relates 
to the PTSD claim, the veteran has repeated been notified 
that he needs to supply evidence of an inservice stressor 
that can be verified or evidence that he engaged in combat. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA hospitalization records and 
treatment records in the file.  The veteran has been offered 
an opportunity to submit additional evidence in support of 
his claims.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits.  

Hypertension

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service medical records are silent as to complaints, 
treatment or diagnoses relating to hypertension and or any 
cardiovascular disease.  On his separation examination, his 
cardiovascular system was described as normal, and his blood 
pressure was reported as 100/50.

The first medical record reporting hypertension is many years 
after military separation (well beyond the one year 
presumptive period).  Those latter records fail to associate 
the claimed disorder to service.  Accordingly, primarily in 
consideration of the lack of any relevant findings in service 
and the extended time span before the condition manifested, 
the Board concludes the preponderance of the evidence is 
against claim of entitlement to service connection for 
hypertension.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

PTSD (New and Material Evidence)

In an unappealed rating determination from December 1995, the 
RO, inter alia, continued an earlier denial of entitlement to 
service connection for PTSD, as the evidence failed to 
demonstrate a verifiable stressor occurring in service.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears emphasis, however, that the VA shall not 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.

Inasmuch as the veteran undertook to obtain the evidence that 
would complete his claim and, although instructed to provide 
specific information as to his claimed stressors, he has not 
provided stressor information capable of verification, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

The evidence of record at the time of the December 1995 
rating determination consisted of the veteran's service 
medical records which included, inter alia, service medical 
records that are silent as to complaints, treatment or 
diagnoses relating to any mental disorders and a separation 
medical examination reflecting a normal psychiatric 
evaluation on separation.  The veteran's medical records and 
separation examination afforded in May 1971 were also silent 
as to combat wounds.  Also of record is a copy of the 
veteran's DA Form 20, which summarizes the veteran's awards 
and decorations as well as his duty stations and which does 
not report any assignments in Cambodia.  Those records did 
not reflect that the veteran engaged in combat or that he was 
awarded any decorations consistent with combat.  The veteran 
had previously asserted being in combat and having received a 
Purple Heart for wounds.  The veteran's DA Form 20 indicate 
the veteran's military occupational specialty (MOS) was a 
Cook.  His claim of entitlement to service connection for 
PTSD was previously denied because of the absence of a 
verifiable stressor.  

In the context of the current claim, the veteran again 
asserts that he was wounded, this time he claims while on a 
rescue detail into Cambodia.  He also again maintains that he 
had been awarded the Purple Heart.  The veteran indicated 
that he was entirely unable to specify the dates of any of 
his claimed stressors.

The veteran also indicated that he had been entirely 
unsuccessful in verifying his claimed combat awards and/or 
his claimed assignments.  Moreover, his testimony and 
statements are too unspecific to be capable of verification.  
Based on the information provided, the Board concludes that 
information capable of verification has not been submitted 
and that the record does not contain evidence of a verified 
stressor(s).  The evidence submitted in the context of the 
current claim is essentially cumulative or redundant of 
previously submitted evidence to include claims of combat and 
claims of awards previously unsubstantiated and is inadequate 
to serve as a basis to reopen his claim.  



ORDER

Entitlement to service connection for hypertension is denied. 

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

